              Case 2:19-mj-00745-BNW Document 26 Filed 05/19/21 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                ***

 4   UNITED STATES OF AMERICA,                              Case No. 2:19-mj-00745-BNW

 5                       Plaintiff,
                                                                  JOINT STATUS REPORT
 6           v.

 7   JESUS MORALES-LOPEZ,

 8                      Defendant.

 9
10           The parties, Christopher Chiou, Acting United States Attorney, and Christopher Burton,
11   Assistant United States Attorney, counsel for the United States of America, and Rene L.
12   Valladares, Federal Public Defender, and Katherine Tanaka, Assistant Federal Public Defender,
13   counsel for Jesus Morales-Lopez, file this Joint Status Report.
14           The parties state as follows:
15           1.      Mr. Morales-Lopez has completed the Alcohol Awareness class.
16           2.     Mr. Morales-Lopez has not yet paid the $510 fine. Mr. Morales-Lopez’s
17   brother, who paid his bond, is currently out of the country. Thus, Mr. Morales-Lopez is
18   requesting an additional 30-days to submit the bond form and pay any remaining balance of the
19   fine.
20
21
      RENE L. VALLADARES                              CHRISTOPHER CHIOU
22    Federal Public Defender                         Acting United States Attorney
23
24    By /s/ Katherine Tanaka                         By /s/ Christopher Burton
      KATHERINE TANAKA                                CHRISTOPHER BURTON
25                                                    Assistant United States Attorney
      Assistant Federal Public Defender
26                                           ORDER
27
                           IT IS SO ORDERED
28
                           DATED: 5:07 pm, May 24, 2021



                           BRENDA WEKSLER
                           UNITED STATES MAGISTRATE JUDGE
